 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 3, International Brotherhood of ElectricalWorkers, AFL-CIOandLadd Electric Corp.and IndustrialWorkersof AlliedTrades, Local 199, affiliatedwith ,National Federation of Inde-pendent Unions...Case No. 2-CD-331.April 25, 1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following the filing of a charge underSection 8(b) (4) (D) of the Act by Ladd Electric Corp. (herein calledLadd), alleging that Local 3, International Brotherhood of Elec-tricalWorkers, AFL-CIO (herein called Local 3), had induced orencouraged employees to cease work and had threatened, coerced, andrestrained Ladd and other employers to force or require Ladd toassign the work in dispute to employees who are members of, or repre-sented by, Local 3.Pursuant to notice, a hearing was held before Hearing Officer AlanH. Randall'on September 30 and October 1, 1965, at which all partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearing on the issues. Therulings of the Hearing Officer made at the hearing are free fromprejudicial error and are hereby affirmed.Thereafter, briefs werefiled by Ladd and Local 3, which the Board has duly considered.Upon the entire record in the case, the Board i makes the followingfindings :1.The business of the EmployerLadd is an electrical contractor with its place of business at 2972Avenue U, Brooklyn, New York. In June 1965 Ladd was engagedas an electrical contractor to perform alteration work on a buildinglocated at 337-341 Second Avenue, New York, New York, where thealleged dispute occurred.Ladd is a member of United Construction Contractors Association(herein called Association), an organization which bargains and exe-cutes labor agreements on a multiemployer basis on behalf of its mem-bers.One of the Association's members is Al and Jack Picoult d/b/aJack Picoult, a New Jersey partnership, with its office and place ofbusiness in Fort Lee, New Jersey.During the past 12 months, Picoultperformed $700,000 worth of business outside the State of New Jersey.In addition, Picoult received materials valued in excess of $50,000 atone of its jobsites in New York, New York, which were shipped frompoints outside the State of New York.1Pursuant to the provisions of Section3 (b) of the Act,as amended,the National LaborRelations Board hasdelegatedits powers in connectionwith this case to a three-memberpanel [Chairman McCulloch and Members Brown and Jenkins].158NLRB No. 34. LOCAL 3, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 411The record indicates that Ladd's operations considered alone wouldnot meet any of our jurisdictional standardsHowever, the foregoingdoes establish that the Association is engaged in commer(e within themeaning of the Act, based on the interstate operations of Picoult, oneof its members, and, consistent with our practice, we will assert ]uris-diction over an employer who would not otherwise meet our standards,if the employer is a member of an association which bargains collec-tively for its members and the association itself is engaged in com-merce within the meaning of the ActAccordingly, we find that asthe Association is engaged in commerce within the me i,ning of theAct, it will effectuate the policies of the Act to assert jurisdictionherein 22The labor organizations involvedThe parties stipulated, and we find, that Local 3, InternationalBrotherhood of Electrical Workers, AFL-CIO, and Industrial Work-ers of Allied Trades, Local 199, affiliated with National Federationof Independent Unions (herein called Local 199), are labor organiza-tions within the meaning of Section 2(5) of the Act3The disputeThe dispute involves electrical work related to the altering of abuilding located at 337-341 Second Avenue, New York, New YorkHarper Management Company was engaged in completing the con-struction of its building at the aforesaid addressIn order to accom-modate a supermarket, Harper had to accomplish certain alterationsof the store premisesLadd was engaged to do the electrical workand signed a contract on or about April 1, 1965Ladd also had anoral arrangement with Gotham Equipment Company to do some elec-trical work on refrigeration equipmentThe arrangement was for-malized by Gotham's purchase order to Ladd on April 7, 1965Ladd'selectricians,members of and represented by Local 199, proceeded todo the aforementioned workWilliam Ladd, president, testified that on June 3, 1965, he wasvisited by Ralph Lombardi, a business representative for Local 3According to Ladd, Lombardi asked "Are you Local 3," to whichLadd replied, "No, I'm Local 199," and Lombai di in turn replied"We don't recognize that union, you will hear from me " Lombardithen went to Morris Moskovitz, lessee of the premises for the super-market, and told him that Ladd was not Local 3 and that there wouldbe troubleMoskovitz directed Lombardi to Bernard Aisenberg, a2Local 3 International Brotherhood of ElectricalWorkers AFL-CIO (DarbyElectricCorporation),153 NLRB 717The Boardpreviously has assertedjurisdictionover theoperation of Picoult aloneLocal 3 International Brothe,hood of Electrical Wo,hersAFL-CIO (Jack Picoult and Al Picoult d/b/a Jack Picoult),137 NLEB 1401 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartner in Harper Management Company. Lombardi spoke to Aisen-berg, repeating what he had told Moskovitz and that Ladd should notbe there.Aisenberg explained that Ladd was a union shop and thathe was not aware that there was any difference in unions. Lombardirepeated his warning and then left. Picketing by Local 3 commencedthe same day and, as a result, employees engaged in other trades leftthe job.Aisenberg testified that on or about June 8, 1965, he asked Lombardiwhat he had to do to get the pickets removed from the jobsite, andLombardi replied that if he "gave the work to a Local 3 contractorhe (Lombardi) would take the pickets off." Aisenberg told Lombardithat it would be very difficult to get a Local 3 contractor to finish thejob, and Lombardi replied that there were plenty of Local 3 con-tractors who could do the job.Aisenberg explained that he knew afew who had worked for him and he then asked Lombardi if he hadany suggestions.Lombardi then read off a few names of contractorsfrom a book and left only to return a few minutes later to hand Aisen-berg a card listing a number of Local 3. contractors. The same dayAisenberg requested Ladd to remove his employees from the job.Lombardi testified that he only spoke to Aisenberg on June 3,asking him who was doing the electrical work at the site and thatAisenberg replied that Ladd was doing it.According to Lombardi,he then told Aisenberg that the electricians working for Ladd werereceiving substandard wages and inferior working conditions, andthat they were tearing down conditions and standards of the electricalindustry.Aisenberg replied that "they belong to a union, so what,"and walked away. Lombardi denied asking Aisenberg whether theLadd employees were represented by a union or whether they weremembers of Local 3. Lombardi stated that he knew that the Laddemployees were not represented by Local 3, but that he did not knowif they were represented by another union. Lombardi admitted thatwhen he spoke to Aisenberg he did not know what were the wages orconditions of employment of Ladd's employees, but that he knew fromhis experience throughout the city that any employees working foran employer not having an agreement with Local 3 worked for sub-standard wages and conditions.According to Lombardi, one of hisjobs as business representative is to get owners and contractors togive electrical work to Local 3 because other unions were breakingdown Local 3 conditions; that only Local 3 has jurisdiction over allthe electrical work in New York; that the other unions are trespass-ing on Local 3's jurisdiction and tearing down its conditions; and,that if all else fails when he tries to get Local 3 labor used by a con-tractor, he then pickets the store, informing the public that the elec-tricians on the job are receiving substandard wages and inferior work-ing conditions. LOCAL 3,INT'L BROTHERHOODOF ELECTRICAL WORKERS 413Lombardi further testified that on June 8 `Moskovitz asked himwhether he would take the pickets off if he, Moskovitz, asked theelectricians to leave.Lombardi then asked Moskovitz to take Laddoff the job and Moskovitz , agreed.Lombardi and Moskovitz - thenwent to Aisenberg, Moskovitz told Aisenberg that he (Moskovitz)was going to ask Ladd to leave the job. Lombardi stated that' Aisen-berg then said that he had to get the job done and asked him' if heknew of any electrical contractors who have an agreement with Local3 and who could perform the work. According to Lombardi, he thengave Aisenberg a list of contractors and told Aisenberg that he couldgive the job to anybody he wanted. On June 8, 1965, the day Laddwas removed from the job, the picketing ceased and employees en-gaged in other trades returned to work.Later that month Laddreturned and completed the job.According to the uncontradicted testimony of Lombardi, the picketsigns bore the legend :Electricians working for Ladd Electric insupermarket receive substandard wages andinferior working conditions and are notmembers of Local 3 of the InternationalBrotherhood of ElectricalWorkers, AFL-CIO.4.Contentions of the partiesLocal 3 contends that there is no jurisdictional dispute cognizableunder Section 10(k) of the Act; that it never demanded jurisdictionover the work in question; and that it engaged in picketing solely forthe purpose of advising the public that the electricians employed byLadd were not being paid the prevailing area wage rate for such work.The Employer and Local 199 contend that the dispute is properlybefore the Board for determination under Section 10 (k) of the Act,and that the record establishes reasonable cause to believe that Local 3has engaged in conduct violative of Section 8(b) (4) (D) of the Act.They request that the Board award the disputed work to the employ-ees of Ladd.5.Applicability of the statuteIn a Section 10(k) proceeding it is necessary to determine whetherthere is reasonable cause to believe that a violation of Section 8(b)(4) (D) of the Act has occurred. In this instance, the dual questionis presented as to whether Local 3 was in fact claiming the work indispute and, if so, whether it engaged in illegal conduct within themeaning of Section 8(b) (4) (i) and (ii) (D) in furtherance of thissubject. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 3 argues that its sole concern was that the contractor per-forming the electrical work on the project pay its employees theprevailing area wage rates and fringe benefits.However, signifi-cantly enough, Lombardi did not discuss the wage rates and fringebenefits of Ladd employees or, so far as the record indicates, suggestto Ladd that any differences that might exist could be resolved byLadd's agreeing to pay its employees the Local 3 scale.Rather, ac-cording to Aisenberg's testimony, Local 3 made it clear that the jobwould be picketed unless Aisenberg removed Ladd from the job andengaged a Local 3 contractor, apparently excluding as an alternativesolution that Ladd agree to pay its employees the area wage rate.In sum, we find on the basis of the record before us that there isreasonable cause to believe that Local 3 was claiming the work indispute and that a jurisdictional dispute existed.Likewise, on thebasis of the testimony detailed in section3, supra,that Local 3 warnedthat there would be trouble and did picket the jobsite in order tocompel Ladd to assign the electrical work on the project to employeesrepresented by Local 3, we conclude that there is reasonable cause tobelieve that Local 3 engaged in conduct violative of Section 8(b)(4) (D) and therefore find that the dispute is properly before theBoard for determination under Section 10(k) of the Act.MERITS OF THE DISPUTENo record evidence relating, to the various criteria on which theBoard could make an affirmative award of the work in dispute wasadduced by either party.The record indicates, however, that Ladd'semployees were satisfactorily performing the work until the instantdispute arose, and Ladd wished these employees to perform this workthat it assigned to them.We shall, not disturb this assignment ofwork. In making this determination, we are assigning the disputedwork to the employees of the Employer who are represented by Local199, but not to that Union or its members. In consequence, we shallalso determine that Local 3 was not and is not entitled, by meansproscribed by Section 8(b) (4) (D) of the Act, to force or requireLadd to assign the disputed work to its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act,as amended, and on the basis of the foregoing findings and the entirerecord in this proceeding, the National Labor Relations Board herebymakes the following :1.Employees currently represented by Industrial Workers of Al-lied Trades, Local 199, affiliated with National Federation of Inde- AMERICAN COACH COMPANY415pendent Unions, are entitled to perform the electrical work relatingto the alteration of a portion of a building located at 337-341 SecondAvenue, New York, New York, which is to be used as a supermarket.2.Local 3, International Brotherhood of Electrical Workers, AFL-CIO, is not entitled, by means proscribed by Section 8(b) (4) (D) ofthe Act, to force or require Ladd Electric Corp., to assign the afore-mentioned work to a contractor employing its members.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 3, International Brotherhood of ElectricalWorkers, AFL-CIO, shall notify the Regional Director for Region 2,in writing, whether or not it will refrain from forcing or requiringLadd Electric Corp., by means proscribed by Section 8(b) (4) (D),to assign the work in dispute to employees represented by Local 3rather than those represented by Local 199.AmericanCoachCompanyandDistrict50, UnitedMineWorkersof America,affiliate of United MineWorkers of America.CaseNo. 17-CA-p749.April 26,1966DECISION AND ORDEROn February 25, 1966, Trial Examiner Benjamin B. Lipton issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a brief in support thereof. TheGeneral Counsel filed cross-exceptions to the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications: Add the following paragraph 2(b),158 NLRB No. 47.